In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Rosenzweig, J.), dated October 2, 1991, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the plaintiff did not make a prima facie showing of having sustained a serious injury. Accordingly, the court properly granted the defendant’s motion for summary judgment dismissing the complaint (see, Insurance Law § 5104 [a]; Licari v Elliott, 57 NY2d 230). Thompson, J. P., Sullivan, Miller, Ritter and Santucci, JJ., concur.